Exhibit 10.3

ATHENEX, INC.
REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of June 19,
2020, by and among Athenex, Inc., a Delaware corporation (the “Company”), and
the purchasers identified on Schedule A hereto (each, a “Purchaser” and
collectively, the “Purchasers”) and such other Persons, if any, from time to
time, that become a party hereto as holders of Registrable Securities (as
defined below).  

RECITALS

Whereas, pursuant to the Credit Agreement (as defined below), concurrently with
the execution of this Agreement, on the Closing Date, the Company will issue to
each Purchaser a warrant to purchase such number of shares of Common Stock (as
defined below) as is set forth opposite such Purchaser’s name on Schedule A
hereto (as such number may be adjusted pursuant to the terms of such warrant)
(each, a “Warrant” and collectively, the “Warrants”);

Whereas, the Warrants will be exercisable into shares of Common Stock from time
to time on or after June 19, 2020 and on or prior to the close of business on
June 19, 2027, in accordance with the terms thereof;

Whereas, in connection with the execution and delivery of the Credit Agreement
and the issuance of the Warrants and the consummation of the transactions
contemplated thereby the Company has agreed to grant the Holders (as defined
below) certain registration rights as set forth below; and

Now, Therefore, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

Article I
Definitions

1.1Definitions.  Unless otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Credit Agreement.  As used
in this Agreement, the following terms shall have the meanings set forth below:

(a)“Additional Shares” means any shares of Common Stock issued to the Purchasers
pursuant to a stock split, stock dividend or other distribution with respect to,
or in exchange or in replacement of, the Underlying Shares, or in connection
with a combination of shares, distribution, recapitalization, merger,
consolidation, other reorganization or other similar event.

(b)“Agreement” has the meaning set forth in the Preamble.

 

--------------------------------------------------------------------------------

 

(c)“Business Day” means any day, excluding Saturday, Sunday and any day which is
a legal holiday in the City of New York or is a day on which banking
institutions located in the City of New York are authorized or required by law
or other governmental action to close.

(d)“Change of Control” means an event or series of events (i) as a result of
which any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Act) becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a person or group shall be
deemed to have “beneficial ownership” of all Common Stock that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%) or more of the Common Stock entitled to vote
for members of the Company’s Board of Directors on a fully diluted basis (and
taking into account all such Common Stock that such person or group has the
right to acquire pursuant to any option right); or (ii) that results in the sale
of all or substantially all of the assets or businesses of the Company and its
consolidated subsidiaries, taken as a whole.

(e)“Common Stock” means shares of the common stock of the Company, par value
$0.001 per share.

(f)“Company” has the meaning set forth in the Preamble.

(g)“Company Indemnified Party” has the meaning set forth in Section 2.4(a).

(h)“Controlling Person” has the meaning set forth in Section 2.8(a).

(i)Credit Agreement” means that certain Credit Agreement and Guaranty (as may be
amended or restated from time to time), dated as of June 19, 2020, by and among
the Company, the subsidiaries of the Company party thereto as Guarantors, the
lenders party thereto and Oaktree Fund Administration, LLC, as administrative
agent.

(j)“Default” has the meaning set forth in Section 2.1(c).

(k)“Effectiveness Deadline” means the Shelf Effectiveness Deadline and the
Subsequent Shelf Effectiveness Deadline.

(l)“End of Suspension Notice” has the meaning set forth in Section 2.2(c).

(m)“Holder” (collectively, “Holders”) means any Purchaser and any transferee
permitted under Section 3.1, in each case, to the extent holding or beneficially
owning Registrable Securities.

(n)“Holder Indemnified Parties” has the meaning set forth in Section 2.4(a).

(o)“Indemnified Party” has the meaning set forth in Section 2.4(b).

(p)“Liquidated Damages” has the meaning set forth in Section 2.1(c).

2

 

 

--------------------------------------------------------------------------------

 

(q)“Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

(r)“Prospectus” means the prospectus or prospectuses (whether preliminary or
final) included in any Registration Statement and relating to Registrable
Securities, as amended or supplemented and including all material incorporated
by reference in such prospectus or prospectuses.

(s)“register,” “registered” and “registration” refer to a registration effected
by filing with the SEC a registration statement in compliance with the
Securities Act, and the declaration or ordering by the SEC of the effectiveness
of such registration statement.

(t)“Registrable Securities” means (i) the Underlying Shares and (ii) any
Additional Shares; provided, however, that Underlying Shares or Additional
Shares shall cease to be treated as Registrable Securities on the earliest to
occur of, (A) the date such security has been disposed of pursuant to an
effective registration statement, (B) the date on which such security is sold
pursuant to Rule 144 or (C) the date on which the Holder thereof, together with
its Affiliates, is able to dispose of all of its Registrable Securities during
any three-month period in compliance with Rule 144 (or any successor rule).

(u)“Registration Expenses” means any and all expenses incident to the Company’s
performance of or compliance with this Agreement, including without limitation:
(i) all SEC and other registration and filing fees, (ii) all fees and expenses
associated with filings to be made with, or the listing of any Registrable
Securities on, any securities exchange or over-the-counter trading market on
which the Registrable Securities are to be listed or quoted, (iii) all fees and
expenses with respect to filings required to be made with an exchange or any
securities industry self-regulatory body, (iv) all fees and expenses of
compliance with securities or “blue sky” laws (including fees and disbursements
of counsel for the Company in connection therewith), (v) all transfer agent’s
and registrar’s fees, (vi) all fees and disbursements of counsel for the Company
and customary fees and expenses for independent certified public accountants
retained by the Company, (vii) securities acts liability insurance, if the
Company so desires, (viii) all internal expenses of the Company (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), (ix) the expense of any annual audit,
and (x) the fees and expenses of any Person, including special experts, retained
by the Company. For the avoidance of doubt, “Registration Expenses” shall not
include underwriting discounts or commissions attributable to the sale of the
Registrable Securities or (except as otherwise set forth in this Agreement) any
legal fees and expenses of counsel to the Holders.

(v)“Registration Statement” means any registration statement of the Company
under the Securities Act which covers any of the Registrable Securities pursuant
to the provisions of this Agreement, including the Prospectus, all amendments
and supplements to such Registration Statement, including post-effective
amendments, all exhibits and all documents incorporated by reference in such
Registration Statement.

(w)“Rule 144” means Rule 144 under the Securities Act.

3

 

 

--------------------------------------------------------------------------------

 

(x)“SEC” means the U.S. Securities and Exchange Commission.

(y)“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder, as the same may be amended from time to
time.

(z)“Shelf Effectiveness Deadline” has the meaning set forth in Section 2.1(b).

(aa)“Shelf Registration” has the meaning set forth in Section 2.1(a).

(bb)“Shelf Registration Statement” has the meaning set forth in Section 2.1(a).

(cc)“Subsequent Shelf Effectiveness Deadline” has the meaning set forth in
Section 2.1(b).

(dd)“Subsequent Shelf Registration Statement” has the meaning set forth in
Section 2.1(b).

(ee)“Suspension Event” has the meaning set forth in Section 2.2(b).

(ff)“Suspension Notice” has the meaning set forth in Section 2.2(c).

(gg)“Termination Date” has the meaning set forth in Section 2.1(b).

(hh)"Trading Day” means a day on which the Common Stock is traded on a Trading
Market or, if the Common Stock is not traded on a Trading Market, then on the
principal securities exchange or securities market on which the Common Stock is
then traded.

(ii)“Trading Market” means any market or exchange of The Nasdaq Stock Market LLC
or the New York Stock Exchange.

(jj)“Underlying Shares” means any and all shares of Common Stock issuable upon
exercise of the Warrants.

(kk) “Warrant” has the meaning set forth in the Recitals.

4

 

 

--------------------------------------------------------------------------------

 

Article II
Registration Rights

2.1Shelf Registration.

(a)Filing.  Within 45 days following the date hereof, the Company shall file
with the SEC a Registration Statement on Form S-3 (unless the Company is
ineligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another appropriate form) or the then
appropriate form for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act or any successor rule thereto (a
“Shelf Registration Statement”) pursuant to which all of the Registrable
Securities shall be included (on the initial filing or by supplement or
amendment thereto) to enable the public resale of the Registrable Securities on
a delayed or continuous basis pursuant to Rule 415 under the Securities Act or
any successor rule thereto (a “Shelf Registration”).  If permitted under the
Securities Act, such Shelf Registration Statement shall be an “automatic shelf
registration statement” as defined in Rule 405 under the Securities Act.

(b)Effectiveness.  The Company shall use its reasonable best efforts to
(i) cause the Shelf Registration Statement filed pursuant to Section 2.1(a) to
be declared effective by the SEC as soon as reasonably practicable, and in any
event by the date that is the earlier of (A) 120 days following the date hereof
and (B) five Trading Days after the date the Company receives written
notification from the SEC that the Shelf Registration will not be reviewed (the
“Shelf Effectiveness Deadline”) and (ii) maintain the effectiveness of such
Shelf Registration Statement, including by filing any necessary post-effective
amendments and Prospectus supplements and by filing one or more replacement or
renewal Shelf Registration Statements (each, a “Subsequent Shelf Registration
Statement”) upon the expiration of such Shelf Registration Statement, as
required by Rule 415 under the Securities Act, continuously until the earliest
to occur of (1) the 30-month anniversary of the date hereof, (2) a Change of
Control and (3) such time as there are no Registrable Securities remaining (the
“Termination Date”). If a Subsequent Shelf Registration Statement is filed, the
Company shall use its reasonable best efforts to (i) cause such Subsequent Shelf
Registration Statement to be declared effective by the SEC as soon as reasonably
practicable after such filing, but in any event by the date that is fifty (50)
days after such Subsequent Shelf Registration Statement is filed (the
“Subsequent Shelf Effectiveness Deadline”), and (ii) keep such Subsequent Shelf
Registration Statement (or another Subsequent Shelf Registration Statement)
continuously effective until the Termination Date. Any Subsequent Shelf
Registration Statement shall be a Shelf Registration Statement.  

5

 

 

--------------------------------------------------------------------------------

 

(c)Default. In the event that (i) the Shelf Registration Statement filed
pursuant to Section 2.1(a) is not declared effective by the SEC by the Shelf
Effectiveness Deadline, (ii) a Subsequent Shelf Registration Statement (if
required to be filed pursuant to Section 2.1(b)) is not filed by the Subsequent
Shelf Effectiveness Deadline, or (iii) after a Shelf Registration Statement has
been declared effective, sales cannot be made continuously pursuant to such
Shelf Registration Statement for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Shelf
Registration Statement), other than, in each case, during the time period(s)
permitted by Section 2.2(b) (each such event, a “Default”), then, in addition to
any other rights a Holder may have hereunder or under applicable law, on the
first day of the occurrence of the Default, and on the same day of each
succeeding month (if the applicable Default shall not have been cured by such
date) until the applicable Default is cured, the Company shall pay to each
Holder an amount in cash, as liquidated damages and not as a penalty (the
“Liquidated Damages”), on the date of the Default and the same day each
succeeding month, equal to 1% of the aggregate purchase price paid for the
Registrable Securities held by such Holder pursuant to the respective Warrant.
The parties agree that in no event shall the aggregate amount of Liquidated
Damages payable to any Holder exceed, in the aggregate, twenty-five percent
(25%) of the aggregate purchase price paid for the Registrable Securities held
by such Holder pursuant to the respective Warrant. If the Company fails to pay
any Liquidated Damages pursuant to this Section 2.1(c) in full within five (5)
Business Days after the date payable, the Company will pay interest thereon at a
rate of 1.5% per month (or such lesser maximum amount that is permitted to be
paid by applicable law) to each Holder, accruing daily from the date such
Liquidated Damages are due until such amounts, plus all such interest thereon,
are paid in full. The Liquidated Damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
a Default, except in the case of the first occurrence of the Default. The
applicable Effectiveness Deadline shall be extended without Default or
Liquidated Damages hereunder in the event that the Company’s failure to obtain
the effectiveness of such Shelf Registration Statement or Subsequent Shelf
Registration Statement on a timely basis results from the failure of any Holder
to timely provide the Company with information requested by the Company and
necessary to complete the Shelf Registration Statement or Subsequent Shelf
Registration Statement in accordance with the requirements of the Securities Act
(in which case the applicable Effectiveness Deadline would be extended with
respect to Registrable Securities held by such Holder).

(d)Additional Registrable Securities; Additional Selling Stockholders.  At any
time and from time to time that a Shelf Registration Statement is effective, if
a Holder of Registrable Securities reasonably requests that such Holder be added
as a selling stockholder in such Shelf Registration Statement, the Company shall
as promptly as reasonably practicable amend or supplement the Shelf Registration
Statement to cover such Holder.

6

 

 

--------------------------------------------------------------------------------

 

2.2Provisions Relating to Registration.  

(a)If and whenever the Company is required to effect the registration of any
Registrable Securities pursuant to this Agreement, the Company shall use its
reasonable best efforts to effect and facilitate the registration of such
Registrable Securities as promptly as is practicable and, pursuant thereto, the
Company shall as expeditiously as possible and as applicable:

(i)prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities, make all required filings required in connection
therewith and (if the Registration Statement is not automatically effective upon
filing) use its reasonable best efforts to cause such Registration Statement to
become effective as promptly as practicable; provided that before filing a
Registration Statement or any amendments or supplements thereto, the Company
shall furnish to counsel to the Holders for such registration copies of all
documents proposed to be filed, which documents shall be subject to review by
counsel to the Holders at the Holder’s expense, and give the Holders
participating in such registration an opportunity to comment on such documents
and keep such Holders reasonably informed as to the registration process;

(ii)furnish to each Holder participating in the registration, without charge,
such number of copies of the Prospectus included in such Registration Statement
(including each preliminary Prospectus) and any supplement thereto (in each case
including all exhibits thereto and all documents incorporated by reference
therein) and such other documents as such Holder may reasonably request,
including in order to facilitate the disposition of the Registrable Securities
owned by such Holder;

(iii)use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such U.S.
jurisdiction(s) or such U.S. self-regulatory bodies as any Holder participating
in the registration reasonably requests and do any and all other acts and things
that may be necessary or reasonably advisable to enable such Holder to
consummate the disposition of such Holder’s Registrable Securities in such
jurisdiction(s); provided, that the Company shall not be required to qualify
generally to do business, subject itself to taxation or consent to general
service of process in any jurisdiction where it would not otherwise be required
to do so but for its obligations pursuant to this Section 2.2(a)(iii);

7

 

 

--------------------------------------------------------------------------------

 

(iv)notwithstanding any other provisions of this Agreement to the contrary,
cause (A) any Registration Statement (as of the effective date of the
Registration Statement), any amendment thereof (as of the effective date
thereof) or supplement thereto (as of its date), (1) to comply in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations of the SEC and (2) not to contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading and (B) any
related Prospectus, preliminary Prospectus and any amendment thereof or
supplement thereto (as of its date), (1) to comply in all material respects with
the applicable requirements of the Securities Act and the rules and regulations
of the SEC, and (2) not to contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, the Company shall have
no such obligations or liabilities with respect to any written information
pertaining to a Holder and furnished to the Company by or on behalf of such
Holder specifically for inclusion therein; provided further, that each Holder of
Registrable Securities, upon receipt of any notice from the Company of any event
of the kind described in this Section 2.2(a)(iv), shall forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Holder is advised in writing by
the Company that the use of the Prospectus may be resumed and is furnished with
a supplemented or amended Prospectus as contemplated by this Section 2.2(a)(iv);

(v)as promptly as practicable (and in any event, within twenty-four (24) hours),
notify the Holders: (A) when the Registration Statement, any pre-effective
amendment thereto, the Prospectus or any Prospectus supplement or any
post-effective amendment thereto has been filed with the SEC and when the
Registration Statement or any post-effective amendment thereto has become
effective, (B) of any oral or written comments by the SEC or of any request by
the SEC for amendments or supplements to the Registration Statement or the
Prospectus included therein or for any additional information regarding such
Holder, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or the initiation or threatening of
any proceedings for that purpose and of any other action, event or failure to
act that would cause the Registration Statement not to remain effective, and (D)
of the receipt by the Company of any notification with respect to the suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale under the applicable securities or blue sky laws of any
jurisdiction or the initiation of any proceeding for such purpose;

8

 

 

--------------------------------------------------------------------------------

 

(vi)in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, any order suspending or preventing the use of any
related Prospectus or any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, use
its reasonable best efforts to promptly obtain the withdrawal or lifting of any
such order or suspension, and each Holder of Registrable Securities, upon
receipt of any notice from the Company of any event of the kind described in
this Section 2.2(a)(vi), shall forthwith discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Holder is advised in writing by the Company that the use
of the Prospectus may be resumed and is furnished with a supplemented or amended
Prospectus, if applicable;

(vii)not file or make any amendment to any Registration Statement with respect
to any Registrable Securities, or any amendment of or supplement to the
Prospectus used in connection therewith, that refers to any Holder covered
thereby by name or otherwise identifies such Holder as the holder of any
securities of the Company without the consent of such Holder (which consent
shall not be unreasonably withheld, conditioned or delayed), unless and to the
extent such disclosure is required by law; provided, that (A) each Holder shall
furnish to the Company in writing such information regarding itself and the
distribution proposed by it as the Company may reasonably request for use in
connection with a Registration Statement or Prospectus and (B) each Holder
agrees to notify the Company as promptly as practicable of any inaccuracy or
change in information previously furnished to the Company by such Holder or of
the occurrence of any event that would cause the Prospectus included in such
Registration Statement to contain an untrue statement of a material fact
regarding such Holder or the distribution of such Registrable Securities or to
omit to state any material fact regarding such Holder or the distribution of
such Registrable Securities required to be stated therein or necessary to make
the statements made therein not misleading in light of the circumstances under
which they were made and to furnish to the Company, as promptly as practicable,
any additional information required to correct and update the information
previously furnished by such Holder such that such Prospectus shall not contain
any untrue statement of a material fact regarding such Holder or the
distribution of such Registrable Securities or omit to state a material fact
regarding such Holder or the distribution of such Registrable Securities
necessary to make the statements therein not misleading in light of the
circumstances under which they were made;

(viii)cause such Registrable Securities to be listed on each securities exchange
on which the Common Stock is then listed or, if the Common Stock is not then
listed on any securities exchange, use its reasonable best efforts to cause such
Registrable Securities to be listed on a national securities exchange selected
by the Company after consultation with the Holders participating in such
registration;

9

 

 

--------------------------------------------------------------------------------

 

(ix)provide a transfer agent and registrar (which may be the same Person) for
all such Registrable Securities not later than the effective date of such
Registration Statement and, within a reasonable time prior to any proposed sale
of Registrable Shares pursuant to a Registration Statement, provide the transfer
agent if reasonably required by the transfer agent, an opinion of counsel as to
the effectiveness of the Registration Statement, together with any other
authorizations, certificates and directions required by the transfer agent which
authorize and direct the transfer agent to issue such Registrable Shares without
legend upon sale by the Holder of such Registrable Shares under the Registration
Statement, subject to the provisions of Section 3.1;

(x)otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the SEC, and make available to its stockholders, as soon as
reasonably practicable, an earnings statement (in a form that satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 under the
Securities Act or any successor rule thereto) covering the period of at least 12
months beginning with the first day of the Company’s first full fiscal quarter
after the effective date of the applicable Registration Statement, which
requirement shall be deemed satisfied if the Company timely files complete and
accurate information on Forms 10-K, 10-Q and 8-K under the Exchange Act and
otherwise complies with Rule 158 under the Securities Act or any successor rule
thereto;

(xi)(A) furnish to each Holder all legal opinions of outside counsel to the
Company required to be included in the Registration Statement, which provision
shall be satisfied by filing with the SEC any such opinion as an exhibit to the
Registration Statement, and (B) obtain all consents of independent public
accountants required to be included in the Registration Statement;

(xii)cooperate with the Holders of the Registrable Securities to facilitate the
timely preparation and delivery of certificates representing the Registrable
Securities to be sold pursuant to such Registration Statement free of any
restrictive legends and representing such number of shares of Common Stock and
registered in such names as the Holders of the Registrable Securities may
reasonably request a reasonable period of time prior to sales of Registrable
Securities pursuant to such Registration Statement; provided, that the Company
may satisfy its obligations hereunder without issuing physical stock
certificates through the use of The Depository Trust Company’s Direct
Registration System; and

(xiii)otherwise use its reasonable best efforts to take or cause to be taken all
other actions necessary or reasonably advisable to effect the registration of
such Registrable Securities contemplated by this Agreement.

10

 

 

--------------------------------------------------------------------------------

 

(b)As promptly as practicable after becoming aware of such event, the Company
shall notify the Holders of the happening of any event (a “Suspension Event”),
of which the Company has knowledge, as a result of which the Prospectus included
in a Registration Statement as then in effect includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, and as promptly as practicable, the
Company shall prepare and file with the SEC a supplement or amendment to the
Registration Statement to correct such untrue statement or omission, and deliver
such number of copies of such supplement or amendment to the Holders as the
Holders may reasonably request so that, as thereafter delivered to the
purchasers of such Registrable Securities, such Prospectus will not contain any
untrue statement of a material fact or omit to state any fact necessary to make
the statements therein not misleading in the light of the circumstances under
which they were made; provided, however, that, for not more than forty-five (45)
consecutive days (or a total of not more than one hundred twenty (120) Trading
Days in any 12-month period), the Company may delay or suspend the filing,
effectiveness or use of a Registration Statement or Prospectus, to the extent
permitted by and in a manner not in violation of applicable securities laws, if
the board of directors of the Company determines in good faith, based on the
advice of counsel, that (i) proceeding with the filing, effectiveness or use of
such Registration Statement or Prospectus would reasonably be expected to
require the Company to disclose any information the disclosure of which would
have a material adverse effect on the Company and that the Company would not
otherwise be required to disclose at such time or (ii) the registration or
offering proposed to be delayed or suspended would reasonably be expected to, if
not delayed or suspended, have a material adverse effect on any pending
negotiation or plan of the Company to effect a merger, acquisition, disposition,
financing, reorganization, recapitalization or similar transaction, in each case
that, if consummated, would be material to the Company.

(c)Upon a Suspension Event, the Company shall promptly give written notice (a
“Suspension Notice”) to the Holders to suspend sales of the affected Registrable
Securities, and such notice shall state that such suspension shall continue only
for so long as the Suspension Event or its effect is continuing and the Company
is pursuing with reasonable diligence the completion of the matter giving rise
to the Suspension Event or otherwise taking all reasonable steps to terminate
suspension of the effectiveness or use of the Registration Statement.  In no
event shall the Company, without the prior written consent of the Holders,
disclose to the Holders any of the facts or circumstances giving rise to the
Suspension Event.  The Holders shall not effect any sales of the Registrable
Securities pursuant to the Registration Statement (or such filings), at any time
after they have received a Suspension Notice and prior to receipt of an End of
Suspension Notice.  The Holders may resume effecting sales of the Registrable
Securities under the Registration Statement (or such filings), following further
notice to such effect (an “End of Suspension Notice”) from the Company.  This
End of Suspension Notice shall be given by the Company to the Holders in the
manner described above promptly following the conclusion of any Suspension Event
and its effect.  For the avoidance of doubt, a Suspension Notice shall not
affect or otherwise limit sales of affected Registrable Securities under Rule
144 or otherwise outside of the Registration Statement;

11

 

 

--------------------------------------------------------------------------------

 

(d)Notwithstanding any provision herein to the contrary, if the Company gives a
Suspension Notice pursuant to Section 2.2(c) with respect to any Registration
Statement, the Company shall extend the period during which the Registration
Statement shall be maintained effective under this Agreement by the number of
days during the period from the date of the giving of the Suspension Notice to
and including the date when the Holders shall have received the End of
Suspension Notice and copies of the supplemented or amended Prospectus necessary
to resume sales.

(e)Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not be required to include Registrable Securities in any
Registration Statement unless the Holder owning the Registrable Securities to be
registered on the Registration Statement, following reasonable advance written
request by the Company, furnishes to the Company, at least ten Business Days
prior to the scheduled filing date of the Registration Statement, an executed
stockholder questionnaire in the form attached hereto as Exhibit A.

2.3Registration Expenses

(a)The Company shall bear all Registration Expenses.

(b)The obligation of the Company to bear and pay the Registration Expenses shall
apply irrespective of whether a registration becomes effective or is withdrawn
or suspended; provided, that the Registration Expenses for any Registration
Statement withdrawn solely at the request of one or more Holder(s) (unless
withdrawn following commencement of a Suspension Event) shall be borne by such
Holder(s).

2.4Indemnification.

(a)The Company shall, to the fullest extent permitted by law, indemnify and hold
harmless each Holder and any Person who is or might be deemed to be a
“controlling person” of such Holder (within the meaning of the Securities Act or
the Exchange Act) (each such Person, a “Controlling Person”) and their
respective direct and indirect general and limited partners, advisory board
members, directors, officers, trustees, managers, members, employees, agents,
Affiliates and shareholders, and each other Person, if any, who acts on behalf
of or controls any such Holder or Controlling Person (collectively, the “Holder
Indemnified Parties”) from and against any losses, claims, damages, liabilities
or expenses, joint or several, or any actions in respect thereof to which each
Holder Indemnified Party may become subject under the Securities Act, the
Exchange Act, any state blue sky securities laws, insofar as such losses,
claims, damages, liabilities, expenses or actions arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in or incorporated by reference in any Registration Statement or in
any amendment thereof, in each case at the time such became effective under the
Securities Act, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein  not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act or any other similar federal or state securities
laws or any rule or regulation promulgated thereunder applicable to the Company
and relating to any action or inaction required of the Company in connection
with any registration of securities, and the Company shall reimburse, as
incurred, the Holder Indemnified Parties for any reasonable and documented legal
or other reasonable and documented expenses

12

 

 

--------------------------------------------------------------------------------

 

reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, damage, liability, expense or action in respect
thereof; provided, however, that the Company shall not be liable in any such
case to the extent that such loss, claim, damage, liability, expense or action
arises out of or is based upon (i) any untrue statement or omission made or
incorporated by reference in any such Registration Statement, any Prospectus or
in any amendment thereof or supplement thereto in reliance upon and in
conformity with written information pertaining to a Holder and furnished to the
Company by or on behalf of such Holder or such Holder Indemnified Party
specifically for inclusion therein or (ii) the failure of such Holder to comply
with the covenants and agreements contained in this Agreement respecting sales
of Registrable Securities; provided further that the foregoing indemnity
agreement is subject to the condition that, insofar as it relates to any such
untrue statement or alleged untrue statement or omission or alleged omission
made in any preliminary prospectus but eliminated or remedied in the amended
prospectus on file with the SEC at the time any Registration Statement becomes
effective or in an amended prospectus filed with the SEC pursuant to Rule 424(b)
which meets the requirements of Section 10(a) of the Securities Act (each, a
“Final Prospectus”), such indemnity shall not inure to the benefit of any such
Holder or any such Controlling Person, if a copy of a Final Prospectus furnished
by the Company to the Holder for delivery was not furnished to the Person
asserting the loss, liability, claim or damage at or prior to the time such
furnishing is required by the Securities Act and a Final Prospectus would have
cured the defect giving rise to such loss, liability, claim or damage.  In
connection with any registration in which a Holder of Registrable Securities is
participating, each such Holder shall furnish to the Company in writing such
information as the Company reasonably requests for use in connection with any
such Registration Statement or Prospectus and shall, severally and not jointly,
to the fullest extent permitted by law, indemnify and hold harmless the Company,
its directors and officers, employees, agents and any Person who is or might be
deemed to be a Controlling Person (a “Company Indemnified Party”) from and
against any losses, claims, damages, liabilities or expenses or any actions in
respect thereof, to which a Company Indemnified Party may become subject under
the Securities Act, the Exchange Act, any state blue sky securities laws, any
equivalent non-U.S. securities laws or otherwise, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement or in any amendment thereof, in each case at the time
such became effective under the Securities Act, or in any Prospectus or in any
amendment thereof or supplement thereto, or (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, in the
light of the circumstances under which they were made) not misleading, but in
each of clauses (i) and (ii), only to the extent that the untrue statement or
omission or alleged untrue statement or omission was made in reliance upon and
in conformity with written information pertaining to such Holder and furnished
to the Company by or on behalf of such Holder specifically for inclusion
therein, and, subject to the limitation immediately preceding this clause, shall
reimburse, as incurred, the Company Indemnified Parties for any legal or other
expenses reasonably incurred by them in connection with investigating, defending
or settling any such loss, claim, damage, liability, expense or action in
respect thereof. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Holder, or any such director,
officer, employees, Affiliates and agents and shall survive the transfer of such
Registrable Securities by such Holder, and such Holder shall reimburse the
Company, and each such

13

 

 

--------------------------------------------------------------------------------

 

director, officer, employees, Affiliates and agents for any legal or other
expenses reasonably incurred by them in connection with investigating,
defending, or settling any such loss, claim, damage, liability, action, or
proceeding; provided, however, that the indemnity amount contained in this
Section 2.4(a) shall in no event exceed the net proceeds actually received by
such Holder in the sale of Registrable Securities to which such Registration
Statement or Prospectus relates.  

(b)Promptly after receipt by a Holder Indemnified Party or a Company Indemnified
Party (each, an “Indemnified Party”) of notice of the commencement of any action
or proceeding (including a governmental investigation), such Indemnified Party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 2.4, notify the indemnifying party of the commencement
thereof; provided, that the omission to so notify the indemnifying party will
not relieve the indemnifying party from liability under Sections 2.4(a) or
2.4(a) unless and to the extent it did not otherwise learn of such action and
the indemnifying party has been materially prejudiced by such failure. In case
any such action is brought against any Indemnified Party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof at the indemnifying party’s expense, with counsel reasonably
satisfactory to such Indemnified Party (who shall not, except with the consent
of the Indemnified Party, be counsel to the indemnifying party); provided, that
any Indemnified Party shall continue to be entitled to participate in the
defense of such claim or action, with counsel of its own choice, but the
indemnifying party shall not be obligated to reimburse such Indemnified Party
for any fees, costs and expenses subsequently incurred by the Indemnified Party
in connection with such defense unless (i) the indemnifying party has agreed in
writing to pay such fees, costs and expenses, (ii) the indemnifying party has
failed to assume the defense of such claim or action within a reasonable time
after receipt of notice of such claim or action, (iii) having assumed the
defense of such claim or action, the indemnifying party fails to employ counsel
reasonably acceptable to the Indemnified Party or to pursue the defense of such
claim or action in a reasonably vigorous manner, (iv) the use of counsel chosen
by the indemnifying party to represent the Indemnified Party would present such
counsel with a conflict of interest or (v) the Indemnified Party has reasonably
concluded that there may be one or more legal or equitable defenses available to
it and/or other any other Indemnified Party which are different from or
additional to those available to the indemnifying party.  In no event shall the
indemnifying party be liable for the fees and expenses of more than one counsel
(together with appropriate local counsel) at any time for any Indemnified Party
in connection with any one action or separate but substantially similar or
related actions arising in the same jurisdiction out of the same general
allegations or circumstances.  No indemnifying party shall, without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened action in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party unless such settlement (i) includes an unconditional release
of such Indemnified Party from all liability on any claims that are the subject
matter of such action, in form and substance reasonably satisfactory to such
Indemnified Party, and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any Indemnified
Party.  

14

 

 

--------------------------------------------------------------------------------

 

(c)If the indemnification provided for in this Section 2.4 is unavailable or
insufficient to hold harmless an Indemnified Party under Sections 2.4(a) or
2.4(a), then each indemnifying party shall contribute to the amount paid or
payable by such Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in Sections 2.4(a) or
2.4(a) in such proportion as is appropriate to reflect the relative fault of the
indemnifying party or parties on the one hand and the Indemnified Party on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations.  The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or a Holder or Holder Indemnified Party, as the case may be, on
the other, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.  The amount
paid by an Indemnified Party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this Section 2.4 shall be
deemed to include any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any action or
claim that is the subject of this Section 2.4(b).  The parties agree that it
would not be just and equitable if contributions were determined by pro rata
allocation (even if a Holder was treated as one Person for such purpose) or any
other method of allocation that does not take account of the equitable
considerations referred to above.  Notwithstanding any other provision of this
Section 2.4(b), no Holder shall be required to contribute any amount in excess
of the amount by which the net proceeds received by such Holder from the sale of
the Registrable Securities pursuant to the Registration Statement exceeds the
amount of damages that such Holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

(d)The agreements contained in this Section 2.4 shall survive the sale of the
Registrable Securities pursuant to the Registration Statement and shall remain
in full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any Indemnified Party.

15

 

 

--------------------------------------------------------------------------------

 

Article III
Transfer Restrictions

3.1Transfer Restrictions.  Each Holder acknowledges and agrees that the
following legend shall be imprinted on any certificate or book-entry security
entitlement evidencing any of the Registrable Securities to the extent that at
the time of issuance such Registrable Securities are not covered by an effective
Registration Statement:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

This legend shall be removed by the Company from any certificate or book-entry
security entitlement evidencing the Registrable Securities upon delivery by the
holder thereof to the Company of a written request to that effect if at the time
of such written request (a) a registration statement under the Securities Act is
at that time in effect with respect to the legended security, or (b) the
legended security can be transferred in a transaction in compliance with Rule
144, and, in the case of (b), upon the request and in the reasonable discretion
of the Company’s transfer agent, the holder of such Registrable Securities
executes and delivers a representation letter that includes customary
representations regarding the holding requirements and whether such holder is an
“affiliate” for purposes of Rule 144. The Company represents and warrants to the
Purchasers that the Company is not currently a shell company (as defined in Rule
405 promulgated under the Securities Act).

3.2Rule 144 Compliance.  With a view to making available to the Holders of
Registrable Securities the benefits of Rule 144 and any other rule or regulation
of the SEC that may at any time permit a Holder to sell securities of the
Company to the public without registration until such date on which the Holders
no longer hold any Registrable Securities, the Company shall:

(a)make and keep public information available, as those terms are understood and
defined in Rule 144;

16

 

 

--------------------------------------------------------------------------------

 

(b)use reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; and

(c)furnish to any Holder of Registrable Securities, promptly upon request, a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act.

 

Article IV
Miscellaneous.

4.1Remedies; Specific Performance.  In the event of a breach or a threatened
breach by any party to this Agreement of its obligations under this Agreement,
any party injured or to be injured by such breach shall be entitled to specific
performance of its rights under this Agreement or to injunctive relief, in
addition to being entitled to exercise all rights provided in this Agreement and
granted by law, it being agreed by the parties that the remedy at law, including
monetary damages, for breach of any such provision will be inadequate
compensation for any loss and that any defense or objection in any action for
specific performance or injunctive relief for which a remedy at law would be
adequate is hereby waived.

4.2No Waivers.  No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

4.3Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

17

 

 

--------------------------------------------------------------------------------

 

4.4Notices.  All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by facsimile or e-mail as follows:

If to the Company:

Athenex, Inc.
1001 Main Street
Suite 600

Buffalo, NY 14203
Attn: Teresa Bair
Tel. [*]

Fax: [*]

E-mail: [*]

 

With a copy (which shall not constitute notice) to:

Cooley LLP

101 California Street, 5th Floor

San Francisco, CA 94111-5800

E-mail: gmamarca@cooley.com

Attn: Gian-Michele A Marca

 

If to a Purchaser:

Oaktree Fund Administration, LLC

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071
Attn: [*]

Email: [*]

 

With a copy to:

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Fl.

Los Angeles, CA 90071

Attn: [*]

Email: [*]

With a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

E-mail: blauta@sullcrom.com
Attn: Ari Blaut

18

 

 

--------------------------------------------------------------------------------

 

Notices or communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received, notices or communications sent by facsimile shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient) and notices
or communications sent by e-mail shall be deemed received upon the sender’s
receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, as available, return e-mail or other
written acknowledgement) (except that, if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next Business Day for the
recipient).

4.5Headings.  Section headings herein are included for convenience of reference
only and shall not constitute a part hereof for any other purpose or be given
any substantive effect.

4.6Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Agreement.

4.7Governing Law; Disputes.  

(a)Governing Law.   This Agreement and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New
York.  

(b)Jurisdiction.   Each party hereto hereby irremovably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or tort or
otherwise, against such other party in any way relating to this Agreement or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

19

 

 

--------------------------------------------------------------------------------

 

(c)Waiver of Venue.   Each party hereto irrevocably waives to the fullest extent
permitted by law any objection that it may now or hereafter have to the laying
of the venue of any suit, action or proceeding arising out of or relating to
this Agreement and hereby further irrevocably waives to the fullest extent
permitted by law any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment (in
respect of which time for all appeals has elapsed) in any such suit, action or
proceeding shall be conclusive and may be enforced in any court to the
jurisdiction of which such party is or may be subject, by suit upon judgment.

(d)Waiver of Jury Trial.   EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.7.

(e)Service of Process.   Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 4.2.

4.8Successors and Assigns.  This Agreement and the rights and obligations
evidenced hereby shall be binding upon and inure to the benefit of the parties
hereto and their respective the successors and permitted assigns.  The Company
will not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Purchasers who hold at least fifty percent
(50%) of the Registrable Securities then held by all Purchasers (the “Majority
Purchasers”), and no Purchaser may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Company

4.9Amendments.  No provision of this Agreement may be amended, waived or
modified other than by an instrument in writing signed by the Company and
Holders representing at least fifty percent (50%) of the Registrable Securities
then-held by all Holders.

4.10Severability.  Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

20

 

 

--------------------------------------------------------------------------------

 

4.14Termination.  This Agreement shall terminate with respect to any Holder upon
such time as such Holder ceases to hold or beneficially own any remaining
Registrable Securities or upon the dissolution, liquidation or winding up of the
Company or a Change of Control; provided that Section 2.3, Section 2.4 of this
Agreement and this Article IV shall survive such termination.

4.15No Third Party Beneficiaries.  This Agreement is intended for the sole
benefit of the parties hereto and their respective permitted successors and
assigns and transferees, and is not for the benefit of, nor may any provision
hereof be enforced by, any other person; provided, however, that the parties
hereto hereby acknowledge that the Persons set forth in Section 2.4 shall be
express third-party beneficiaries of the obligations of the parties hereto set
forth in Section 2.4.

4.16Language; Currency.  This Agreement has been prepared in the English
language and the English language shall control its interpretation.  In
addition, all notices required or permitted to be given hereunder, and all
written, electronic, oral or other communications between the parties regarding
this Agreement, shall be in the English language.  All references to “$”
contained in this Agreement shall refer to United States Dollars unless
otherwise stated.

 

 

21

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

COMPANY:

 

 

 

Athenex, Inc.

 

a Delaware Corporation

 

 

 

 

 

 

 

By:

/s/ Johnson Y.N. Lau

 

 

Name:

Johnson Y.N. Lau

 

 

Title:

Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

OAKTREE-TCDRS STRATEGIC CREDIT, LLC

 

 

 

By: Oaktree Capital Management, L.P.

 

Its:  Manager

 

 

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Senior Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

EXELON STRATEGIC CREDIT HOLDINGS LLC

 

 

 

By: Oaktree Capital Management, L.P.

 

Its:  Manager

 

 

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Senior Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

OAKTREE-NGP STRATEGIC CREDIT, LLC

 

 

 

By: Oaktree Capital Management, L.P.

 

Its:  Manager

 

 

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Senior Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

OAKTREE-MINN STRATEGIC CREDIT, LLC

 

 

 

By: Oaktree Capital Management, L.P.

 

Its:  Manager

 

 

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Senior Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

OAKTREE-FORREST MULTI-STRATEGY CREDIT, LLC

 

 

 

By: Oaktree Capital Management, L.P.

 

Its:  Manager

 

 

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Senior Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

OAKTREE-TBMR STRATEGIC CREDIT FUND C, LLC

 

 

 

By: Oaktree Capital Management, L.P.

 

Its:  Manager

 

 

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Senior Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

OAKTREE-TBMR STRATEGIC CREDIT FUND F, LLC

 

 

 

By: Oaktree Capital Management, L.P.

 

Its:  Manager

 

 

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Senior Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

OAKTREE-TBMR STRATEGIC CREDIT FUND G, LLC

 

 

 

By: Oaktree Capital Management, L.P.

 

Its:  Manager

 

 

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Senior Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

OAKTREE-TSE 16 STRATEGIC CREDIT, LLC

 

 

 

By: Oaktree Capital Management, L.P.

 

Its:  Manager

 

 

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Senior Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

INPRS STRATEGIC CREDIT HOLDINGS, LLC

 

 

 

By: Oaktree Capital Management, L.P.

 

Its:  Manager

 

 

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Senior Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

OAKTREE GILEAD INVESTMENT FUND, L.P.

 

 

 

By: Oaktree Gilead Investment Fund GP, L.P.

 

Its:  General Partner

 

 

 

By:  Oaktree Fund GP, LLC

 

Its:  General Partner

 

 

 

By:  Oaktree Fund GP I, L.P.

 

Its:  Managing Member

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Authorized Signatory

 




 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

OAKTREE HUNTINGTON-GCF INVESTMENT FUND, L.P.

 

 

 

By: Oaktree Huntington-GCF Investment Fund GP, L.P.

 

Its:  General Partner

 

 

 

By: Oaktree Huntington-GCF Investment Fund GP, LLC

 

Its: Managing Member

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Authorized Signatory

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

OAKTREE STRATEGIC INCOME II, INC.

 

 

 

By: Oaktree Fund Advisors, LLC

 

Its:  Investment Advisor

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Senior Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

OAKTREE SPECIALTY LENDING CORPORATION

 

 

 

By: Oaktree Fund Advisors, LLC

 

Its:  Investment Advisor

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Senior Vice President

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Registration
Rights Agreement as of the date first written above.

 

PURCHASER:

 

 

 

OAKTREE STRATEGIC INCOME CORPORATION

 

 

 

By: Oaktree Fund Advisors, LLC

 

Its:  Investment Advisor

 

 

 

By:

/s/ Jessica Dombroff

 

 

Name:

Jessica Dombroff

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Brian Price

 

 

Name:

Brian Price

 

 

Title:

Senior Vice President

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

Schedule A

Purchasers

Purchaser

Shares Issuable Upon Exercise of Warrants

Total Registrable Securities

Oaktree-TCDRS Strategic Credit, LLC

50,319.00

50,319.00

Exelon Strategic Credit Holdings LLC

29,937.00

29,937.00

Oaktree-NGP Strategic Credit LLC

50,503.00

50,503.00

Oaktree-Minn Strategic Credit, LLC

24,407.00

24,407.00

Oaktree-Forrest Multi-Strategy, LLC – Series A

41,636.00

41,636.00

Oaktree-TBMR Strategic Credit Fund C, LLC

23,837.00

23,837.00

Oaktree-TBMR Stategic Credit Fund F, LLC

37,200.00

37,200.00

Oaktree-TBMR Strategic Credit Fund G, LLC

60,915.00

60,915.00

Oaktree-TSE 16 Strategic Credit, LLC

46,575.00

46,575.00

INPRS Strategic Credit Holdings, LLC

13,595.000

13,595.000

Oaktree Gilead Investment Fund, L.P.

91,866.00

91,866.00

Oaktree Huntington-GCF Investment Fund (Direct Lending AIF), L.P.

12,249.00

12,249.00

Oaktree Strategic Income II, Inc.

97,205.00

97,205.00

Oaktree Specialty Lending Corporation

266,052.00

266,052.00

Oaktree Strategic Income Corporation

62,097.00

62,097.00

TOTAL:

908,393.00

908,393.00

 

 

Schedule A

 

--------------------------------------------------------------------------------

 

Exhibit A
Form of Selling Stockholder Questionnaire
ATHENEX, INC.

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

The undersigned holder of warrants issued by Athenex, Inc. (the “Company”)
understands that the Company intends to file with the Securities and Exchange
Commission a registration statement on Form S-3 (the “Registration Statement”)
for the registration and the resale under Rule 415 of the Securities Act of
1933, as amended (the “Securities Act”), of the Registrable Securities in
accordance with the terms of the Registration Rights Agreement, dated June 19,
2020, by and among the Company and the Purchasers party thereto (the
“Registration Rights Agreement”).  All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, a holder of Registrable Securities generally will be
required to be named as a selling stockholder in the related prospectus or a
supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Registration
Rights Agreement (including certain indemnification provisions, as described
therein).  Holders must complete and deliver this notice and questionnaire
(“Notice and Questionnaire”) in order to be named as selling stockholders in the
Prospectus.  Certain legal consequences arise from being named as a selling
stockholder in the Registration Statement and the Prospectus.  Holders of
Registrable Securities are advised to consult their own securities law counsel
regarding the consequences of being named or not named as a selling stockholder
in the Registration Statement and the Prospectus.

NOTICE

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Part III(b) pursuant
to the Registration Statement.  The undersigned, by signing and returning this
Notice and Questionnaire, understands and agrees that it will be bound by the
terms and conditions of this Notice and Questionnaire and the Registration
Rights Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is materially accurate and
complete:

 

--------------------------------------------------------------------------------

 

QUESTIONNAIRE

PART I. Name:

 

(a)

Full legal name of the Selling Stockholder:

 

 

 

 

(b)

Full legal name of the registered holder (if not the same as Part I(a) above)
through which the Registrable Securities listed in Part III below are held:

 

 

 

 

(c)

Full legal name of any natural control person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
Registrable Securities listed in Part III below):

 

 

 

 

 

 

PART II. Notices to Selling Stockholder:

 

(a)

Address:

 

 

 

 

(b)

Telephone:

 

 

 

 

(c)

Fax:

 

 

 

 

(d)

Contact person:

 

 

 

 

(e)

E-mail address of contact person:

 

 

 

 

A-2

 

--------------------------------------------------------------------------------

 

PART III. Beneficial Ownership of Registrable Securities:

 

(a)

Type and number of Registrable Securities beneficially owned:

 

 

 

 

 

 

 

 

 

 

(b)

Number of shares of Common Stock to be registered for resale pursuant to this
Notice and Questionnaire:

 

 

 

 

 

 

 

 

 

 

 

 

PART IV. Broker-Dealer Status:

 

(a)

Are you a broker-dealer?

 

 

Yes ☐   No ☐

 

(b)

If you answered “yes” to Part IV(a) above, did you receive your Registrable
Securities as compensation for investment banking services provided to the
Company?

 

 

Yes ☐   No ☐

 

 

Note: If you answered “no”, the SEC’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

(c)

Are you an affiliate of a broker-dealer?

 

 

Yes ☐   No ☐

 

 

If you answered “yes”, provide a narrative explanation below:

 

 

 

 

 

 

 

 

 

A-3

 

--------------------------------------------------------------------------------

 

 

(d)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

 

Yes ☐   No ☐

 

 

Note: If you answered “no”, the SEC’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

PART V. Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder:

Except as set forth below in this Part V, the undersigned is not the beneficial
or registered owner of any securities of the Company, other than the Registrable
Securities listed above in Part III.

Type and amount of other securities beneficially owned:

 

 

 

 

 

 

 

PART VI. Relationships with the Company:

 

(a)

Have you or any of your affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) held
any position or office or have you had any other material relationship with the
Company (or its predecessors or affiliates) within the past three years?

 

 

Yes ☐   No ☐

 

(b)

If your response to Part VI(a) above is “yes”, please state the nature and
duration of your relationship with the Company:

 

 

 

 

 

 

A-4

 

--------------------------------------------------------------------------------

 

PART VII. Plan of Distribution:

The undersigned has reviewed the form of Plan of Distribution attached as Annex
I hereto, and hereby confirms that, except as set forth below, the information
contained therein regarding the undersigned and its plan of distribution is
correct and complete.

State any exceptions here:

 

 

 

 

 

 

 

A-5

 

--------------------------------------------------------------------------------

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration
Statement.  All notices hereunder shall be delivered as set forth in the
Registration Rights Agreement.  In the absence of any such notification, the
Company shall be entitled to continue to rely on the accuracy of the information
in this Notice and Questionnaire.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Parts I through VII above and the inclusion
of such information in the Registration Statement and the Prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and Prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the
Registration Statement.  The undersigned also acknowledges that it understands
that the answers to this Notice and Questionnaire are furnished for use in
connection with registration statements filed pursuant to the Registration
Rights Agreement and any amendments or supplements thereto filed with the SEC
pursuant to the Securities Act.

The undersigned confirms that, to the best of his/her knowledge and belief, the
foregoing answers to this Notice and Questionnaire are correct.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated: _____________

 

Selling Stockholder

 

 

 

 

 

Name of Entity or Individual

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-6

 

--------------------------------------------------------------------------------

 

Annex I

Plan of Distribution

A-7

 